Citation Nr: 0705647	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-32 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the substantive appeal was timely filed as to rating 
decisions in August 2000 and November 2000, denying the 
claims of service connection for a skin disorder, hearing 
loss, and tinnitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1967 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision in May 2003 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which determined that the veteran had not 
submitted a timely substantive appeal with regard to rating 
decisions in August 2000 and November 2000, denying the 
claims of service connection for a skin disorder, hearing 
loss, and tinnitus.  


FINDING OF FACT

The veteran's substantive appeal to the Board of Veterans' 
Appeals, with regard to perfecting an appeal of the rating 
decisions in August 2000 and November 2000, denying the 
claims of service connection for a skin disorder, hearing 
loss, and tinnitus, was received at the RO on April 16, 2003, 
more than one year following the mailing of the notifications 
of the RO's rating decisions and of the veteran's procedural 
and appellate rights, and more than 60 days following the 
issuance of the statement of the case on January 28, 2003.


CONCLUSION OF LAW

The veteran did not timely file a substantive appeal with 
regard to the rating decisions in August 2000 and November 
2000, denying the claims of service connection for a skin 
disorder, hearing loss, and tinnitus, and the Board lacks 
appellate jurisdiction to review the RO's rating decisions.  
38 U.S.C.A. §§ 7104(a), 7105(a), (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.300, 20.302 (2006).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the law and not the facts are dispositive in this case, 
there is no reasonable possibility that further assistance to 
the veteran would substantiate his claim, and the provisions 
of the VCAA do not apply.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The facts in this case are not in dispute.  In an August 2000 
rating decision, the RO denied the claim of service 
connection for a skin disorder.  In a November 2000 rating 
decision, the RO denied the claims of service connection for 
hearing loss and tinnitus.  The RO notified the veteran of 
these decisions and of his procedural and appellate rights in 
letters, dated in September 2000 and November 2000, 
respectively.  

Within one year of the issuance of the notices, the veteran 
in September 2001 submitted a notice of disagreement with the 
rating decisions.  On January 28, 2003, the RO issued a 
statement of the case to the veteran with regard to the three 
issues for which he initiated an appeal.  In the statement of 
the case, the RO informed the veteran that to complete his 
appeal, he must file a formal or substantive appeal.  For 
that purpose, a VA Form 9, Appeal to Board of Veterans' 
Appeals, was enclosed with the statement of the case.  The 
veteran was also notified of the time limits within which he 
must perfect his appeal.  



On April 16, 2003, the RO received the veteran's VA Form 9, 
substantive appeal, with regard to the rating decisions in of 
August 2000 and November 2000, denying the claims of service 
connection for a skin disorder, hearing loss, and tinnitus.  
The form was unsigned, but other attached statements were 
signed and dated on March 20, 2003.  The VA Form 9, 
substantive appeal, and attached statements, were received 
along with a memorandum from the veteran's representative, 
which was dated on April 15, 2003.   

In May 2003, the RO notified the veteran that the VA Form 9, 
substantive appeal, received in April 2003, was not received 
within one year of its notifications to him of its rating 
decisions, and not within 60 days of the mailing of the 
statement of the case.  Thus, it was not considered a timely 
filed substantive appeal.  The RO also informed the veteran 
that he had the right to appeal the timeliness issue.  

The veteran then filed a notice of disagreement in July 2003, 
stating that he submitted his VA Form 9 to his representative 
on March 20, 2003, so he felt that it was timely received.  
The RO then addressed the timeliness issue in a statement of 
the case, issued to the veteran in September 2003.  The 
appeal of the timeliness issue was perfected by receipt of a 
VA Form 9, substantive appeal, in November 2003, wherein the 
veteran stated that the delay in submitting a substantive 
appeal as to the underlying claims was caused by health 
reasons, and also by his not signing the VA Form 9.  He 
argued that his VA Form 9 was not received by VA in a timely 
manner due to his claims being mishandled or not timely 
processed by others.

Legal Criteria

A decision on a claim for VA benefits is subject to one 
review on appeal to the Secretary of VA.  A final decision on 
such an appeal is made by the Board of Veterans Appeals.  38 
U.S.C.A. § 7104(a).

Appellate review is initiated by a timely filed notice of 
disagreement and completed by a timely filed substantive 
appeal after a statement of the case is furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal 
consists of a properly completed VA Form 9, Appeal to Board 
of Veterans' Appeals, or correspondence containing the 
necessary information, and proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.  

The substantive appeal must be filed with the VA office that 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.  A 
claimant must file the substantive appeal within 60 days from 
the date that the statement of the case is mailed to him, or 
within the remainder of the one-year time period from the 
date of mailing of the notification of the initial 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

Analysis

In this case, the record shows that the RO notified the 
veteran of the August 2000 and November 2000 rating 
decisions, denying the claims of service connection for a 
skin disorder, hearing loss, and tinnitus in letters dated in 
September 2000 and November 2000, respectively.  And the 
veteran then filed a timely notice of disagreement with these 
determinations.  As the statement of the case was not issued 
until January 28, 2003, more than one year after the mailing 
of the notifications of the rating decisions being appealed, 
the veteran had 60 days from the date that the statement of 
the case was mailed to him in which to file his substantive 
appeal.  38 C.F.R. § 20.302(b).  

Through his representative, the veteran filed his VA Form 9, 
substantive appeal, which was received at the RO on April 16, 
2003, which is beyond the time requirement.  There is no 
evidence or contention that the veteran filed his VA Form 9 
or any other correspondence, indicating his intent to perfect 
his appeal with the VA, earlier than April 16, 2003.  And the 
veteran did not request an extension of time for filing the 
substantive appeal prior to the expiration of the time limit, 
which was explained in the statement of the case.  38 C.F.R. 
§ 20.303.  



Further, even if the veteran had submitted his substantive 
appeal to his representative on March 20, 2003, which would 
have been within the time limit, the receipt of the 
substantive appeal by his representative is not considered 
having been filed with the RO. A properly recognized 
representative is specifically distinguished in the 
regulations as a person who may file on behalf of the 
claimant (see 38 C.F.R. § 20.301(a)), and not one who is 
authorized to receive such filings on behalf of the RO.  

For these reasons, the veteran did not timely file a 
substantive appeal with regard to the rating decisions in 
August 2000 and November 2000, denying the claims of service 
connection for a skin disorder, hearing loss, and tinnitus, 
and the Board lacks jurisdiction to review on appeal the 
merits of the claims.

The veteran may petition the RO to reopen the claims by 
submitting new and material evidence.


ORDER

As the substantive appeal was not timely filed as to the 
rating decisions in August 2000 and November 2000, denying 
the claims of service connection for a skin disorder, hearing 
loss, and tinnitus, the appeal of the issues is dismissed.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


